SCR 111(4) provides, in pertinent part:
                                  Upon being advised that an attorney subject to the
                                  disciplinary jurisdiction of the supreme court has
                                  been convicted of a misdemeanor involving the use
                                  of alcohol or a controlled substance and the offense
                                  is not the attorney's first such offense, bar counsel
                                  shall investigate and present the matter to the
                                  appropriate panel of the disciplinary board prior to
                                  the filing of the petition. The petition shall be
                                  accompanied by the panel's recommendation
                                  regarding the appropriate disciplinary action, if
                                  any, to be imposed under these or any other rules
                                  of the supreme court that pertain to the conduct of
                                  attorneys.
                   The petition indicates that a screening panel of the Southern Nevada
                   Disciplinary Board "reviewed this matter and directed that it proceed to a
                   formal hearing and be consolidated with any other pending formal hearing
                   matters" involving Beckett. We approve the panel's recommendation to
                   the extent that we refer this matter to the appropriate panel of the state
                   bar disciplinary board for consolidation with any other matters involving
                   Beckett and determination of the .discipline, if any, to impose. We decline
                   to impose a temporary suspension at this time.
                                  It is so ORDERED. 2


                                                                          , J.
                                              Parraguirre


                                                                 Ch2a
                   Douglas                                       Cherry


                         2 Thisorder constitutes our final disposition of this matter. Any
                   further proceedings concerning Beckett shall be docketed as a new matter.

SUPREME COURT
      OF
    NEVADA
                                                            2
(0) 1947A 44299D
                    cc: Chair. Southern Nevada Disciplinary Board
                         Bar Counsel, State Bar of Nevada
                         Michael J. Warhol& LAX
                         Kimberly K. Farmer, Executive Director. State Bar of Nevada




SUPREME COURT
       OF
     NEVADA
                                                       3
(0) 1947A aatta).